DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 9/22/2021.
No claims have been cancelled.
No claims have been added. 
Claims 1-20 are currently pending.

Response to Arguments

Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive.
On pages 8-11 of the remarks, in regard to claims 1, 8 and 15, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 in view of Stanwood et al. WO 2014209493 and in further view of Perez Martinez et al. US 20130279521, Earl et al. US 9071576 and Tsiatsikas et al. US 20200007596. Specifically, the Applicant remarks:

Issue #1a:
“Applicant submits that the combination of Mantripragada, Stanwood, Perez Martinez, Earl, and Tsiatsikas fail to teach or suggest, at least: "monitoring a rate of the SIP messages received from the UEs," and "identifying whether the rate of received SIP messages exceeds a first threshold during a first period of time," as recited in claim 1.
	On pages 5-6 of the Office Action dated June 24, 2021 (hereinafter "Office Action"), the Examiner asserted that Mantripragada teaches "monitoring a rate of the SIP messages ... " as recited in claim 1. Applicant respectfully disagrees, and submit Mantripragada merely teaches threat management for voice and video communications over internet protocol (IP) networks. The disclosed system and method of Mantripragada breaks down incoming packets into subpackets which are provided to a plurality of packet processing engines. Each packet processing engine inspects the sub-packets and annotates the sub-packets with meta-data. The annotated sub-packets are combined and processed by application engines to generate a processed packet which is classified and stored in a database. (See Mantripragada: [0011].)
	Specifically, in the section of the reference relied upon in the rejection of the aforementioned feature of claim 1 (i.e., [0070]), Mantripragada merely teaches a rate engine 512 that ensures packet flows conform to specified rate flow constraints. For every incoming packet, rate engine 512 inspects the IP/port of the sender and checks to see if any prior address-of-record (AOR) entry exists. If a prior AOR entry exists, it increments a rate counter based on the time of the previously received message. If there is no prior AOR entry (i.e., indicating a new subscriber), rate engine 512 stores all user specific information into a new record entry with a rate counter initialized. Rate engine 512 employs a suite of remediation steps when a rate counter exceeds a threshold. The received packet may be dropped immediately or after some time. A retry-after-mechanism may be enforced if the threshold continues to be exceeded indicating a denial of service attack. (See Mantripragada.: [0069]-[0070]; Fig. 5.)
	Applicant submits that Mantripragada is distinguished from "monitoring a rate of the SIP messages ... " as recited in claim 1 (emphasis added). As disclosed in Mantripragada at para. no. [0069], rate engine 512 inspects packets to see if any AOR entry exists and does not count SIP messages. Specifically, rate engine 512 ensures that packet flows conform to a specified rate flow constraint by inspecting incoming packets to determine if a counter associated with an AOR entry "crossed any configured threshold based on the various parameters being monitored." (See Mantripragada: [0069].)
	Applicant submits inspecting packets and incrementing a counter of a prior AOR entry exits is distinguished from counting SIP messages. Because rate engine 512 is "responsible for ensuring that packet flows conform to the specified rate flow constraints," rate engine 512 is performing operations at a different level in the stack of the Internet Protocol (IP) Suite than the level where "monitoring the rate of the SIP messages", as recited in claim 1, occurs. As described in the Mantripragada reference, the operations of rate engine 512 occur at the packet level, which is a lower layer in the IP Suite than operations occurring on SIP messages. In other words, rate engine 512 operations occur at the Transmission Control Protocol (TCP) layer and/or the IP layer. In contrast, if SIP messages were being processed, such operations would occur at a higher level (e.g., Application Layer) in the IP suite.
	Accordingly, Mantripragada fails to disclose "monitoring a rate of the SIP messages received from the UEs," as recited in claim 1 (emphasis added).
Stanwood, Perez Martinez, Earl, and Tsiatsikas, as applied, fail to cure the
aforementioned deficiencies of Mantripragada in this respect. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of claims 1 at least for these reasons.
Further regarding claim 1, it logically follows that because Mantripragada does not disclose "monitoring a rate of the SIP messages ... ," Mantripragada also fails to teach or suggest "identifying whether the rate of received SIP messages exceeds a first threshold during a first period of time," as recited in claim 1.
	On page 6, the Examiner further asserts that Mantripragada discloses "identifying whether the rate of received SIP messages exceeds a first threshold ... " as recited in claim 1. Specifically, the Examiner asserts that Mantripragada discloses incrementing a rate counter of the previously received message and employs a suite of remediation steps when a rate counter
exceeds a threshold. However, Applicant points out that in para. no. [0069], Mantripragada merely ensures "that packet flows conform to the specified rate flow constraints," and further teaches "that when a rate counter exceeds a threshold, ... the received packet may be dropped immediately or after some time." (See Mantripragada: [0070].)
	Thus, Mantripragada fails to teach "identifying whether the rate of received SIP messages exceeds a first threshold" because Mantripragada merely discloses operations occurring at a packet level, that is, within the TCP/IP layer of the IP Suite. Mantripragada fails to teach operations occurring in the application layer of the IP suite which are associated with SIP message processing.”

The Examiner respectfully disagrees.  
	With regards to issue #1a above, Mantripragada et al. teaches:
	“According to one embodiment, rate engine 512's policies operate either at a user, system-level and are either static or real-time. Static policies may be enforced at either user-level or system-level. Rate counters are monitored at user-level counting call attempts per second, simultaneous calls open at a time, retransmissions per second. Additionally, specific message counters such as register counter, invite counter, response counter, error response counter or request counter are monitored against threshold values. At system-level, number of active sessions (or calls), number of new sessions created, number of peak sessions, number of sessions expired and message counters are monitored for violation of rate rules. According to another embodiment, dynamic policies are enforced at a specific date, time or hour. For example, at a specific time of the day or on a specific day of a week, call attempts per user or application are 
	“Rate engine 512 is responsible for ensuring that packet flows conform to the specified rate flow constraints. For every incoming packet, rate engine 512 inspects the IP/port of the sender and checks to see if any prior address-of-record (AOR) entry exists. If a prior AOR entry exists, it increments a rate counter based on the time of the previously received message. Rate engine 512 then checks to see if the updated rate counter has crossed any configured threshold based on the various parameters being monitored. If the updated rate counter does not exceed its corresponding threshold for the specific user (or an application), rate engine 512 processes the received packet to continue; otherwise rate engine 512 stops processing the packet further and blocks the connection flow concluding that the received packet is untrustworthy. If there is no prior AOR entry (i.e. new subscriber), rate engine 512 stores all user specific information into a new record entry (e.g., IP, port, call-ID, contact, contact sequence number (CSeq), date) with a rate counter initialized.” (0069)
	“FIG. 2 illustrates an exemplary Session Initiation Protocol (SIP) flow involving a SIP call, according to one embodiment. User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252.” (0030).
	Where Mantripragada teaches that the “rate engine 512’s policies operate ... at a user,...-level”, “Rate counters are monitored as user-level counting call attempts per second”, “specific message counters...invite counter...are monitored “SIP messages”, “monitored against threshold values” maps to “first threshold”, where “no prior AOR entry (i.e. new subscriber)” is considered as teaching that “AOR” is at the user level as noted/associated with “new subscriber”.  Therefore, “rate engine 512” performing “checks to see if the updated rate counter has crossed any configured threshold” is considered as operating at the “user level”, which maps to “exceeds a first threshold”.
	While the “rate engine 512” may “perform operations at a different level in the stack of the Internet Protocol (IP) Suite”, as noted by the Applicant, “rate engine 512” also performs operations at a user level which is considered as operating at the protocol layer associated with “SIP”.

On pages 12-14 of the remarks, in regard to claims 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 16, 17, 18, 19 the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (cited in Non-Final Rejection dated 6/24/2021) in view of Stanwood et al. WO 2014209493 (cited in Non-Final Rejection dated 6/24/2021) and in further view of Perez Martinez et al. US 20130279521 (cited in Non-Final Rejection dated 6/24/2021), Earl et al. US 9071576 (cited in Non-Final Rejection dated 6/24/2021) and Tsiatsikas et al. US 20200007596 (cited in Non-Final Rejection dated 6/24/2021).

As to claim 1:
Mantipragada et al. discloses:
A method, comprising:
receiving session initiation protocol (SIP) messages from user equipment devices (UEs) via established...connections;
(“UA's devices (phones, PDAs, etc.) are registered with a registration server prior to using SIP calls. For example, UA 252's phone number is registered with registration server 266 and its registration information is stored in location service 265.”; Mantripragada et al.; 0031)
(“FIG. 2 illustrates an exemplary Session Initiation Protocol (SIP) flow involving a SIP call, according to one embodiment. User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252. SIP proxy server 263 (sip.atlanta.com) queries DNS server 261 to resolve UA 252's domain (biloxy.com) via 205 and 206 and requests SIP redirect server 262 to redirect UA 251's call request when UA 252 is outside the range of the SIP proxy server 263. After UA 251's call request arrives (sip.biloxy.com) either via SIP proxy server 263 or SIP redirect server 262 over network 299, SIP proxy server 264 queries location service 265 to resolve UA 252's internal address. UA 252's phone rings and, when followed by an affirmative response by UA 252, the media connection flow is directly established between UA 251 and 252.”; Mantripragada et al.; 0030	(where
“The SIP call starts with an INVITE message 203 from UA 251 to UA 252. SIP proxy server 263 (sip.atlanta.com) queries DNS server 261 to resolve UA 252's domain (biloxy.com) via 205 and 206” maps to “receiving session initiation protocol (SIP) messages from user equipment devices (UEs)”, where “INVITE message 203” maps to “receiving session initiation protocol (SIP) messages”, where “INVITE” maps to “session initiation protocol (SIP) messages”, “UA 251” maps to “user equipment”,
“UA's devices (phones, PDAs, etc.) are registered with a registration server prior to using SIP calls” maps to “via established...connections”, where “prior” maps to “via established”, “registered” maps to “connections”

monitoring a rate of the SIP messages received from the UEs;
(“According to one embodiment, rate engine 512 employs a suite of remediation steps when a rate counter exceeds a threshold. The received packet may be dropped immediately or after some time. A retry-after-mechanism may be enforced if the threshold continues to exceed indicating a DOS attack. Alternatively, all the incoming traffic from the user/user-group/domain/IP-range may be blocked.”; Mantripragada et al.; 0070)
(“Unified communication(UC) involves users communicating to multiple UC servers in carriers networks using different application sessions. These sessions include but not limited to voice calls, video calls, instant messaging sessions, voice mails, conferencing, presence sessions etc. ... In addition to application state tracking, it also keeps track of key SIP message elements to distinguish any attacker from a legitimate end point. This includes, "Cseq" number, from and to tags, call-id, session id, valid contact addresses, valid 
(“Rate engine 512 is responsible for ensuring that packet flows conform to the specified rate flow constraints. For every incoming packet, rate engine 512 inspects the IP/port of the sender and checks to see if any prior address-of-record (AOR) entry exists. If a prior AOR entry exists, it increments a rate counter based on the time of the previously received message.”; Mantripragada et al.; 0069)
(where
“users communicating to multiple UC server...SIP message...User-agent” maps to “SIP messages received from the UEs”,
“increments a rate counter based on the time of the previously received message”/”suite of remediation steps when a rate counter exceeds a threshold”/” maps to “monitoring a rate of the SIP messages”

identifying whether the rate of received SIP messages exceeds a first threshold ...;
(where
““increments a rate counter based on the time of the previously received message”/”suite of remediation steps when a rate counter exceeds a threshold”/” keeps track of key SIP message elements” maps to “identifying whether the rate of received SIP messages exceeds a first threshold ...” where “rate counter” “rate”, “SIP message” maps to “SIP messages”, “exceeds a threshold” maps to “exceeds a first threshold”, “when” maps to “identifying whether”

sending SIP response messages to the UEs to reduce congestion on the ... connections upon identifying that the rate of received SIP messages exceeded the first threshold ..., wherein the sent SIP response messages instruct the UEs to resend the SIP messages after predetermined time delays.
(“Exemplary remediation options include drop packets 561, force retry 562, capture port 563 and honeypot 564. Drop packets 561 include mechanisms that prevent malicious packets from proceeding further to backend communication servers. Force-retry mechanisms 562 challenge the incoming requests by specifying the credentials of the source of the request. Force-retry mechanisms 562 also include a retry mechanism which retries the original request after a time delay”; Mantripragada et al.; 0063)
(“FIG. 5 illustrates an exemplary architecture for Unified Communications threat management (UCTM) system”; Mantripragada et al.; 0059)
(“As a result, UCTM system 105 combines security services for data and voice to provide not only comprehensive protection against a plethora of voice, video and multimedia IP threats but also complete control and visibility of real-time traffic.”; Mantripragada et al.; 0032)
(“Some types of security attacks are blocked or filtered by a series of enterprise routers 102, 103, Denial of Service (DOS) protection 152 or Secure Sockets Layer protection 153”; Mantripragada et al.; 0028)

“A retry-after-mechanism may be enforced if the threshold continues to exceed indicating a DOS attack”/”Force-retry mechanisms 562 also include a retry mechanism which retries the original request after a time delay”/ maps to “sending SIP response messages to the UEs to reduce congestion on the ... connections upon identifying that the rate of received SIP messages exceeded the first threshold”, where “retry-after-mechanism”/”Force-retry mechanisms...retry mechanism which retries”/”threat management”/”protection against...threats” maps to “sending SIP response messages”, where Stanwood et al. teaches “For instance, the admission control response module 783 may signal the packet inspection module 729 to detect and discard the HTTP 200 OK message and pass an HTTP 413 Request Entity Too Large message, HTTP 500 Internal Server Error message, HTTP 503 Service Unavailable message, or HTTP 504 Gateway Timeout message to the scheduler module 730 in its place. These messages may include a Retry- After parameter to signal a waiting period before the client should attempt to reinitiate the session, creating a control response to delay rather than deny the service. The Retry- After parameter may be set to a constant value or may be set depending on the severity congestion (current, predicted future congestion, or combination of congestion levels)” (0086) which maps to “sending”, where “HTTP” maps to “SIP”, where Perez Martinez et al. teaches that “SIP” and “HTTP” are similar (see para. 0146), where “DOS attack”/”threat management”/”protection against...threats”/”security attacks are blocked or filtered”/”Denial of Service (DOS) protection” maps to “reduce congestion”, “retry-after-mechanism may be enforced if the threshold continues to exceed” maps to “messages exceeded the first threshold ...”
“Force-retry mechanisms 562 also include a retry mechanism which retries the original request after a time delay”/”SIP message elements” maps to “instruct the UEs to resend the SIP messages after predetermined time delays”, “Force-retry” maps to “instruct”, “retries” maps to “resend”, “after a time delay” maps to “after predetermined time delays”

Mantipragada et al. teaches deinial of service/threat detection capability based upon a SIP message rate counter threshold which detects a denial of service attack when the message rate count is greater than the message rate counter threshold.

Mantipragada et al. as described above does not explicitly teach:
wireless uplink
[exceeds a first threshold] during a first period of time
[the rate of received SIP messages exceeded the first threshold] over the first period of time

However, Stanwood et al. further teaches a wireless uplink capability which includes:
wireless uplink

(“In an embodiment, the control response may be to discard or replace some of the session initiation packets, thereby overcoming the ability of the session protocol to initiate the session. The response may include discarding one or more packets related to the service request and sending a substitute message back to the service initiator. For example, an HTTP GET command issued by the terminal node may be identified by the packet inspection module 729 and held. Due to congestion conditions, the admission control response module 783 may create a control response to discard the service request. Additionally, the control response may create and send a substitute message to the scheduler module 730 which in turn sends the message to the terminal node. The substitute message, for example, may be an HTTP 413 Request Entity Too Large message, HTTP 500 Internal Server Error message, HTTP 503 Service Unavailable message, or HTTP 504 Gateway Timeout message. These messages may include a Retry-After parameter to signal a waiting period before the client should attempt to reinitiate the session, creating a control response to delay rather than deny the service. The Retry- After parameter may be set to a constant value or may be set depending on the severity congestion (current, predicted future congestion, or combination of congestion levels)”; Stanwood et al.; 0085)
(where
“wireless uplink”, where Perez Martinez et al. teaches that “SIP” and “HTTP” are similar (see para. 0146)

Stanwood et al. teaches performing retry-after to signal a waiting period to a client, where the communication is performed via a wireless link and Perez Martiniz et al. teaches that “SIP” and “HTTP” are similar.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless uplink capability of Stanwood et al. into Mantripragada et al. By modifying the telecommunications network of Mantripragada et al. to include the wireless uplink capability as taught by the subscriber stations/macro base stations of Stanwood et al. and the teaching of Perez Martinez that “SIP” and “HTTP” are similar, the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved QoE (Stanwood et al.; 0028) and with improved flexibility (Perez Martinez et al.; 0149) are achieved.

However, Earl et al. further teaches a query/rate/interval capability which includes:
[exceeds a first threshold] during a first period of time
[the rate of received SIP messages exceeded the first threshold] over the first period of time
(“When all the queries for each of the different Internet protocol addresses are counted and block 408 becomes true, block 410 is executed. In an embodiment, at block 410, it is determined whether the rate of queries from a single Internet protocol address IP.sub.(x) is greater than a predefined threshold. With the total number of queries from a single Internet protocol address IP.sub.(x) counted at block 406 and the time interval for capturing the queries, which is 5 minutes in this case, the rate of queries from a single Internet protocol address IP.sub.(x) can be calculated. If the result of block 410 is true, which means the rate of queries from the single Internet protocol address IP.sub.(x) is greater than the predefined threshold, block 412 is executed. At block 412, a list of Internet protocol addresses is blacklisted that are associated with rates larger than a predefined rate limit.”; Earl et al.; col. 10, lines 56-67 and col. 11, lines 1-3)
(where
“time interval” maps to “during a first period of time” and “over the first period of time”, also see FIG. 4

Earl teaches determing if a rate of queries is greater than a threshold where the rate is determined over a duration of time and when the rate is greater than the threshold over the duration the source of the query is blacklisted, where 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the query/rate/interval capability of Earl et al. into Mantripragada et al. By modifying the threshold capability of Mantripragada et al. to include the query/rate/interval capability as taught by the threshold of Earl, the benefits of improved satisfaction (Earl et al.; col. 1, lines 36-39) with improved performance (Tsiatsikas et al.; 0048) are achieved.

As to claim 8:
Mantipragada et al. discloses:
A network device, comprising: a network interface;
a memory configured to store instructions; and

a processor coupled to the communication interface and the memory, wherein the processor is configured to execute the instructions stored in the memory to: 
receive session initiation protocol (SIP) messages from user equipment devices (UEs) via established ... connections,
(“UA's devices (phones, PDAs, etc.) are registered with a registration server prior to using SIP calls. For example, UA 252's phone number is 
(“FIG. 2 illustrates an exemplary Session Initiation Protocol (SIP) flow involving a SIP call, according to one embodiment. User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252. SIP proxy server 263 (sip.atlanta.com) queries DNS server 261 to resolve UA 252's domain (biloxy.com) via 205 and 206 and requests SIP redirect server 262 to redirect UA 251's call request when UA 252 is outside the range of the SIP proxy server 263. After UA 251's call request arrives (sip.biloxy.com) either via SIP proxy server 263 or SIP redirect server 262 over network 299, SIP proxy server 264 queries location service 265 to resolve UA 252's internal address. UA 252's phone rings and, when followed by an affirmative response by UA 252, the media connection flow is directly established between UA 251 and 252.”; Mantripragada et al.; 0030	(where
FIG. 7 illustrates “network interface”, “memory”, “processor”
“The SIP call starts with an INVITE message 203 from UA 251 to UA 252. SIP proxy server 263 (sip.atlanta.com) queries DNS server 261 to resolve UA 252's domain (biloxy.com) via 205 and 206” maps to “receiving session initiation protocol (SIP) messages from user equipment devices (UEs)”, where “INVITE message 203” maps to “receiving session initiation protocol (SIP) messages”, where “INVITE” maps to “session initiation protocol (SIP) messages”, “UA 251” maps to “user equipment”,
“via established...connections”, where “prior” maps to “via established”, “registered” maps to “connections”

monitor a rate of the SIP messages received from the UEs;
(“According to one embodiment, rate engine 512 employs a suite of remediation steps when a rate counter exceeds a threshold. The received packet may be dropped immediately or after some time. A retry-after-mechanism may be enforced if the threshold continues to exceed indicating a DOS attack. Alternatively, all the incoming traffic from the user/user-group/domain/IP-range may be blocked.”; Mantripragada et al.; 0070)
(“Unified communication(UC) involves users communicating to multiple UC servers in carriers networks using different application sessions. These sessions include but not limited to voice calls, video calls, instant messaging sessions, voice mails, conferencing, presence sessions etc. ... In addition to application state tracking, it also keeps track of key SIP message elements to distinguish any attacker from a legitimate end point. This includes, "Cseq" number, from and to tags, call-id, session id, valid contact addresses, valid remote IP addresses, User-agent and Server headers etc”; Mantripragada et al.; 0107)
(“Rate engine 512 is responsible for ensuring that packet flows conform to the specified rate flow constraints. For every incoming packet, rate engine 512 inspects the IP/port of the sender and checks to see if any prior address-of-
(where
“users communicating to multiple UC server...SIP message...User-agent” maps to “SIP messages received from the UEs”,
“increments a rate counter based on the time of the previously received message”/”suite of remediation steps when a rate counter exceeds a threshold”/” maps to “monitoring a rate of the SIP messages”

identify whether the rate of received SIP messages exceeds a first threshold ...;
(where
““increments a rate counter based on the time of the previously received message”/”suite of remediation steps when a rate counter exceeds a threshold”/” keeps track of key SIP message elements” maps to “identifying whether the rate of received SIP messages exceeds a first threshold ...” where “rate counter” maps to “rate”, “SIP message” maps to “SIP messages”, “exceeds a threshold” maps to “exceeds a first threshold”, “when” maps to “identifying whether”

send SIP response messages to the UEs to reduce congestion on the ... connections upon identifying that the rate of received SIP messages exceeded the first threshold ..., wherein the sent SIP response messages instruct the UEs to resend the SIP messages after predetermined time delays.
(“Exemplary remediation options include drop packets 561, force retry 562, capture port 563 and honeypot 564. Drop packets 561 include mechanisms that prevent malicious packets from proceeding further to backend communication servers. Force-retry mechanisms 562 challenge the incoming requests by specifying the credentials of the source of the request. Force-retry mechanisms 562 also include a retry mechanism which retries the original request after a time delay”; Mantripragada et al.; 0063)
(“FIG. 5 illustrates an exemplary architecture for Unified Communications threat management (UCTM) system”; Mantripragada et al.; 0059)
(“As a result, UCTM system 105 combines security services for data and voice to provide not only comprehensive protection against a plethora of voice, video and multimedia IP threats but also complete control and visibility of real-time traffic.”; Mantripragada et al.; 0032)
(“Some types of security attacks are blocked or filtered by a series of enterprise routers 102, 103, Denial of Service (DOS) protection 152 or Secure Sockets Layer protection 153”; Mantripragada et al.; 0028)
(where
“A retry-after-mechanism may be enforced if the threshold continues to exceed indicating a DOS attack”/”Force-retry mechanisms 562 also include a retry mechanism which retries the original request after a time delay”/ maps to “sending SIP response messages to the UEs to reduce congestion on the ... connections upon identifying that the rate of received SIP messages exceeded the first threshold”, where “retry-after-mechanism”/”Force-retry mechanisms...retry mechanism which retries”/”threat management”/”protection against...threats” maps to “sending SIP response messages”, where Stanwood et al. teaches “For instance, the admission control response module 783 may signal the packet inspection module 729 to detect and discard the HTTP 200 OK message and pass an HTTP 413 Request Entity Too Large message, HTTP 500 Internal Server Error message, HTTP 503 Service Unavailable message, or HTTP 504 Gateway Timeout message to the scheduler module 730 in its place. These messages may include a Retry- After parameter to signal a waiting period before the client should attempt to reinitiate the session, creating a control response to delay rather than deny the service. The Retry- After parameter may be set to a constant value or may be set depending on the severity congestion (current, predicted future congestion, or combination of congestion levels)” (0086) which maps to “sending”, where “HTTP” maps to “SIP”, where Perez Martinez et al. teaches that “SIP” and “HTTP” are similar (see para. 0146), where “DOS attack”/”threat management”/”protection against...threats”/”security attacks are blocked or filtered”/”Denial of Service (DOS) protection” maps to “reduce congestion”, “retry-after-mechanism may be enforced if the threshold continues to exceed” maps to “messages exceeded the first threshold ...”
“Force-retry mechanisms 562 also include a retry mechanism which retries the original request after a time delay”/”SIP message elements” maps to “instruct the UEs to resend the SIP messages after predetermined time delays”, “instruct”, “retries” maps to “resend”, “after a time delay” maps to “after predetermined time delays”

Mantipragada et al. teaches deinial of service/threat detection capability based upon a SIP message rate counter threshold which detects a denial of service attack when the message rate count is greater than the message rate counter threshold.

Mantipragada et al. as described above does not explicitly teach:
wireless uplink
[exceeds a first threshold] during a first period of time
[the rate of received SIP messages exceeded the first threshold] over the first period of time

However, Stanwood et al. further teaches a wireless uplink capability which includes:
wireless uplink
(“The direction of the wireless links 190 from the subscriber stations 150(1) and 150(4) to the macro base station 110 is referred to as the uplink or upstream direction.”; Stanwood et al.; 0030)
(“In an embodiment, the control response may be to discard or replace some of the session initiation packets, thereby overcoming the ability of the session protocol to initiate the session. The response may include discarding one 
(where
“direction of the wireless links 190 from the subscriber stations 150(1) and 150(4) to the macro base station 110 is referred to as the uplink” maps to “wireless uplink”, where Perez Martinez et al. teaches that “SIP” and “HTTP” are similar (see para. 0146)



Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless uplink capability of Stanwood et al. into Mantripragada et al. By modifying the telecommunications network of Mantripragada et al. to include the wireless uplink capability as taught by the subscriber stations/macro base stations of Stanwood et al. and the teaching of Perez Martinez that “SIP” and “HTTP” are similar, the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved QoE (Stanwood et al.; 0028) and with improved flexibility (Perez Martinez et al.; 0149) are achieved.

However, Earl et al. further teaches a query/rate/interval capability which includes:
[exceeds a first threshold] during a first period of time
[the rate of received SIP messages exceeded the first threshold] over the first period of time
(“When all the queries for each of the different Internet protocol addresses are counted and block 408 becomes true, block 410 is executed. In an embodiment, at block 410, it is determined whether the rate of queries from a single Internet protocol address IP.sub.(x) is greater than a predefined threshold. 
(where
“time interval” maps to “during a first period of time” and “over the first period of time”, also see FIG. 4

Earl teaches determing if a rate of queries is greater than a threshold where the rate is determined over a duration of time and when the rate is greater than the threshold over the duration the source of the query is blacklisted, where Tsiatsikas et al. teaches using a retry-after with a time value associated with performing black list (see para. 0091, 0092 of Tsiatsikas et al.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the query/rate/interval capability of Earl et al. into Mantripragada et al. By modifying the threshold capability of Mantripragada et al. to include the query/rate/interval 

As to claim 15:
Mantipragada et al. discloses:
A non-transitory computer-readable medium comprising instructions, which, when executed by a processor, cause the processor to:
receive session initiation protocol (SIP) messages from user equipment devices (UEs) via established ... connections; 
(“UA's devices (phones, PDAs, etc.) are registered with a registration server prior to using SIP calls. For example, UA 252's phone number is registered with registration server 266 and its registration information is stored in location service 265.”; Mantripragada et al.; 0031)
(“FIG. 2 illustrates an exemplary Session Initiation Protocol (SIP) flow involving a SIP call, according to one embodiment. User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252. SIP proxy server 263 (sip.atlanta.com) queries DNS server 261 to resolve UA 252's domain (biloxy.com) via 205 and 206 and requests SIP redirect server 262 to redirect UA 251's call request when UA 252 is outside the range of the SIP proxy server 263. After UA 251's call request arrives (sip.biloxy.com) either via SIP proxy server 263 or SIP redirect server 262 over network 299, SIP proxy server 264 queries 
FIG. 7 illustrates “network interface”, “memory”, “processor”
“The SIP call starts with an INVITE message 203 from UA 251 to UA 252. SIP proxy server 263 (sip.atlanta.com) queries DNS server 261 to resolve UA 252's domain (biloxy.com) via 205 and 206” maps to “receiving session initiation protocol (SIP) messages from user equipment devices (UEs)”, where “INVITE message 203” maps to “receiving session initiation protocol (SIP) messages”, where “INVITE” maps to “session initiation protocol (SIP) messages”, “UA 251” maps to “user equipment”,
“UA's devices (phones, PDAs, etc.) are registered with a registration server prior to using SIP calls” maps to “via established...connections”, where “prior” maps to “via established”, “registered” maps to “connections”

monitor a rate of the SIP messages received from the UEs;
(“According to one embodiment, rate engine 512 employs a suite of remediation steps when a rate counter exceeds a threshold. The received packet may be dropped immediately or after some time. A retry-after-mechanism may be enforced if the threshold continues to exceed indicating a DOS attack. Alternatively, all the incoming traffic from the user/user-group/domain/IP-range may be blocked.”; Mantripragada et al.; 0070)

(“Rate engine 512 is responsible for ensuring that packet flows conform to the specified rate flow constraints. For every incoming packet, rate engine 512 inspects the IP/port of the sender and checks to see if any prior address-of-record (AOR) entry exists. If a prior AOR entry exists, it increments a rate counter based on the time of the previously received message.”; Mantripragada et al.; 0069)
(where
“users communicating to multiple UC server...SIP message...User-agent” maps to “SIP messages received from the UEs”,
“increments a rate counter based on the time of the previously received message”/”suite of remediation steps when a rate counter exceeds a threshold”/” maps to “monitoring a rate of the SIP messages”

identify whether the rate of received SIP messages exceeds a first threshold ...;
(where
““increments a rate counter based on the time of the previously received message”/”suite of remediation steps when a rate counter exceeds a threshold”/” keeps track of key SIP message elements” maps to “identifying whether the rate of received SIP messages exceeds a first threshold ...” where “rate counter” maps to “rate”, “SIP message” maps to “SIP messages”, “exceeds a threshold” maps to “exceeds a first threshold”, “when” maps to “identifying whether”

send SIP response messages to the UEs to reduce congestion on the ... connections upon identifying that the rate of received SIP messages exceeded the first threshold ..., wherein the sent SIP response messages instruct the UEs to resend the SIP messages after predetermined time delays.
(“Exemplary remediation options include drop packets 561, force retry 562, capture port 563 and honeypot 564. Drop packets 561 include mechanisms that prevent malicious packets from proceeding further to backend communication servers. Force-retry mechanisms 562 challenge the incoming requests by specifying the credentials of the source of the request. Force-retry mechanisms 562 also include a retry mechanism which retries the original request after a time delay”; Mantripragada et al.; 0063)
(“FIG. 5 illustrates an exemplary architecture for Unified Communications threat management (UCTM) system”; Mantripragada et al.; 0059)

(“Some types of security attacks are blocked or filtered by a series of enterprise routers 102, 103, Denial of Service (DOS) protection 152 or Secure Sockets Layer protection 153”; Mantripragada et al.; 0028)
(where
“A retry-after-mechanism may be enforced if the threshold continues to exceed indicating a DOS attack”/”Force-retry mechanisms 562 also include a retry mechanism which retries the original request after a time delay”/ maps to “sending SIP response messages to the UEs to reduce congestion on the ... connections upon identifying that the rate of received SIP messages exceeded the first threshold”, where “retry-after-mechanism”/”Force-retry mechanisms...retry mechanism which retries”/”threat management”/”protection against...threats” maps to “sending SIP response messages”, where Stanwood et al. teaches “For instance, the admission control response module 783 may signal the packet inspection module 729 to detect and discard the HTTP 200 OK message and pass an HTTP 413 Request Entity Too Large message, HTTP 500 Internal Server Error message, HTTP 503 Service Unavailable message, or HTTP 504 Gateway Timeout message to the scheduler module 730 in its place. These messages may include a Retry- After parameter to signal a waiting period before the client should attempt to reinitiate the session, creating a control “sending”, where “HTTP” maps to “SIP”, where Perez Martinez et al. teaches that “SIP” and “HTTP” are similar (see para. 0146), where “DOS attack”/”threat management”/”protection against...threats”/”security attacks are blocked or filtered”/”Denial of Service (DOS) protection” maps to “reduce congestion”, “retry-after-mechanism may be enforced if the threshold continues to exceed” maps to “messages exceeded the first threshold ...”
“Force-retry mechanisms 562 also include a retry mechanism which retries the original request after a time delay”/”SIP message elements” maps to “instruct the UEs to resend the SIP messages after predetermined time delays”, “Force-retry” maps to “instruct”, “retries” maps to “resend”, “after a time delay” maps to “after predetermined time delays”

Mantipragada et al. teaches deinial of service/threat detection capability based upon a SIP message rate counter threshold which detects a denial of service attack when the message rate count is greater than the message rate counter threshold.

Mantipragada et al. as described above does not explicitly teach:
wireless uplink
[exceeds a first threshold] during a first period of time
[the rate of received SIP messages exceeded the first threshold] over the first period of time

However, Stanwood et al. further teaches a wireless uplink capability which includes:
wireless uplink
(“The direction of the wireless links 190 from the subscriber stations 150(1) and 150(4) to the macro base station 110 is referred to as the uplink or upstream direction.”; Stanwood et al.; 0030)
(“In an embodiment, the control response may be to discard or replace some of the session initiation packets, thereby overcoming the ability of the session protocol to initiate the session. The response may include discarding one or more packets related to the service request and sending a substitute message back to the service initiator. For example, an HTTP GET command issued by the terminal node may be identified by the packet inspection module 729 and held. Due to congestion conditions, the admission control response module 783 may create a control response to discard the service request. Additionally, the control response may create and send a substitute message to the scheduler module 730 which in turn sends the message to the terminal node. The substitute message, for example, may be an HTTP 413 Request Entity Too Large message, HTTP 500 Internal Server Error message, HTTP 503 Service Unavailable message, or HTTP 504 Gateway Timeout message. These messages may include a Retry-After parameter to signal a waiting period before 
(where
“direction of the wireless links 190 from the subscriber stations 150(1) and 150(4) to the macro base station 110 is referred to as the uplink” maps to “wireless uplink”, where Perez Martinez et al. teaches that “SIP” and “HTTP” are similar (see para. 0146)

Stanwood et al. teaches performing retry-after to signal a waiting period to a client, where the communication is performed via a wireless link and Perez Martiniz et al. teaches that “SIP” and “HTTP” are similar.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless uplink capability of Stanwood et al. into Mantripragada et al. By modifying the telecommunications network of Mantripragada et al. to include the wireless uplink capability as taught by the subscriber stations/macro base stations of Stanwood et al. and the teaching of Perez Martinez that “SIP” and “HTTP” are similar, the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved 

However, Earl et al. further teaches a query/rate/interval capability which includes:
[exceeds a first threshold] during a first period of time
[the rate of received SIP messages exceeded the first threshold] over the first period of time
(“When all the queries for each of the different Internet protocol addresses are counted and block 408 becomes true, block 410 is executed. In an embodiment, at block 410, it is determined whether the rate of queries from a single Internet protocol address IP.sub.(x) is greater than a predefined threshold. With the total number of queries from a single Internet protocol address IP.sub.(x) counted at block 406 and the time interval for capturing the queries, which is 5 minutes in this case, the rate of queries from a single Internet protocol address IP.sub.(x) can be calculated. If the result of block 410 is true, which means the rate of queries from the single Internet protocol address IP.sub.(x) is greater than the predefined threshold, block 412 is executed. At block 412, a list of Internet protocol addresses is blacklisted that are associated with rates larger than a predefined rate limit.”; Earl et al.; col. 10, lines 56-67 and col. 11, lines 1-3)
(where
“during a first period of time” and “over the first period of time”, also see FIG. 4

Earl teaches determing if a rate of queries is greater than a threshold where the rate is determined over a duration of time and when the rate is greater than the threshold over the duration the source of the query is blacklisted, where Tsiatsikas et al. teaches using a retry-after with a time value associated with performing black list (see para. 0091, 0092 of Tsiatsikas et al.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the query/rate/interval capability of Earl et al. into Mantripragada et al. By modifying the threshold capability of Mantripragada et al. to include the query/rate/interval capability as taught by the threshold of Earl, the benefits of improved satisfaction (Earl et al.; col. 1, lines 36-39) with improved performance (Tsiatsikas et al.; 0048) are achieved.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (cited in Non-Final Rejection dated 6/24/2021) in view of Stanwood et al. WO 2014209493 (cited in Non-Final Rejection dated 6/24/2021) and in further view of Perez Martinez et al. US 20130279521 (cited in Non-Final Rejection dated 6/24/2021), Earl et al. US 9071576 (cited in Non-Final Rejection dated 6/24/2021), Tsiatsikas et al. US 20200007596 (cited in Non-Final Rejection dated 6/24/2021) and Sisalem et al. US 20090310484 (cited in Non-Final Rejection dated 6/24/2021).

As to claim 2:
Mantipragada et al. as described above does not explicitly teach:
wherein upon sending SIP response messages to the UEs to reduce congestion on the wireless uplink connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
ceasing the sending of SIP response messages to reduce congestion on the wireless link upon identifying that the rate of received SIP messages decreased below the second threshold during a second period of time.

However, Stanwood et al. further teaches a wireless uplink capability which includes:
wireless uplink
(“The direction of the wireless links 190 from the subscriber stations 150(1) and 150(4) to the macro base station 110 is referred to as the uplink or upstream direction.”; Stanwood et al.; 0030)
(“In an embodiment, the control response may be to discard or replace some of the session initiation packets, thereby overcoming the ability of the session protocol to initiate the session. The response may include discarding one or more packets related to the service request and sending a substitute message 
(where
“direction of the wireless links 190 from the subscriber stations 150(1) and 150(4) to the macro base station 110 is referred to as the uplink” maps to “wireless uplink”, where Perez Martinez et al. teaches that “SIP” and “HTTP” are similar (see para. 0146)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless uplink 

However, Earl et al. further teaches a remove from blacklist capability which includes:
wherein upon sending SIP response messages to the UEs to reduce congestion on the ...connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a ... threshold during a second period of time; and
ceasing the sending of SIP response messages to reduce congestion on the ... upon identifying that the rate of received SIP messages decreased below the ... threshold during a second period of time.
(where FIG. 4 teaches “remove from blacklist” in step 420 and where Tsiatsikas et al. teaches using a retry-after with a time value associated with performing black list (see para. 0091, 0092 of Tsiatsikas et al.), where Perez Martinez et al. teaches that “SIP” and “HTTP” are similar (see para. 0146).



However, Sisalem et al. further teaches a dynamic threshold capability which includes:
second [threshold]
(“While already offering very promising results, R-SOCA can be extended to support additional features especially in the area of dynamic parameter setting. Currently, the thresholds used for determining the overload status of the SIP proxy are pre-defined and are set based on measurement of the system. Detecting and setting these thresholds dynamically would enhance the efficiency of R-SOCA and reduce the configuration overhead. Measuring the distribution of request types and setting the expected values for each request type dynamically, would further improve the DoS detection and enable R-SOCA to react faster to such attacks. For example, SIP overload control module 108 may be configured to dynamically set, based on measured SIP message type distributions, the thresholds used to control the rejecting of messages and the computation of the probabilities described herein”; Sisalem et al.; 0128)


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the dynamic threshold capability of Sisalem et al. into Mantripragada et al. By modifying the threshold capability of Mantripragada et al. to include the dynamic threshold capability as taught by the threshold of Sisalem et al., the benefits of improved performance (Sisalem et al.; 0005) are achieved.

As to claim 9:
Mantipragada et al. as described above does not explicitly teach:
wherein upon sending SIP response messages to the UEs to reduce congestion on the wireless uplink connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
ceasing the sending of SIP response messages to reduce congestion on the wireless link upon identifying that the rate of received SIP messages decreased below the second threshold during a second period of time.

However, Stanwood et al. further teaches a wireless uplink capability which includes:
wireless uplink

(“In an embodiment, the control response may be to discard or replace some of the session initiation packets, thereby overcoming the ability of the session protocol to initiate the session. The response may include discarding one or more packets related to the service request and sending a substitute message back to the service initiator. For example, an HTTP GET command issued by the terminal node may be identified by the packet inspection module 729 and held. Due to congestion conditions, the admission control response module 783 may create a control response to discard the service request. Additionally, the control response may create and send a substitute message to the scheduler module 730 which in turn sends the message to the terminal node. The substitute message, for example, may be an HTTP 413 Request Entity Too Large message, HTTP 500 Internal Server Error message, HTTP 503 Service Unavailable message, or HTTP 504 Gateway Timeout message. These messages may include a Retry-After parameter to signal a waiting period before the client should attempt to reinitiate the session, creating a control response to delay rather than deny the service. The Retry- After parameter may be set to a constant value or may be set depending on the severity congestion (current, predicted future congestion, or combination of congestion levels)”; Stanwood et al.; 0085)
(where
“wireless uplink”, where Perez Martinez et al. teaches that “SIP” and “HTTP” are similar (see para. 0146)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless uplink capability of Stanwood et al. into Mantripragada et al. By modifying the telecommunications network of Mantripragada et al. to include the wireless uplink capability as taught by the subscriber stations/macro base stations of Stanwood et al. and the teaching of Perez Martinez that “SIP” and “HTTP” are similar, the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved QoE (Stanwood et al.; 0028) and with improved flexibility (Perez Martinez et al.; 0149) are achieved.

However, Earl et al. further teaches a remove from blacklist capability which includes:
wherein upon sending SIP response messages to the UEs to reduce congestion on the ...connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a ... threshold during a second period of time; and
ceasing the sending of SIP response messages to reduce congestion on the ... upon identifying that the rate of received SIP messages decreased below the ... threshold during a second period of time.
(where FIG. 4 teaches “remove from blacklist” in step 420 and where Tsiatsikas et al. teaches using a retry-after with a time value associated with performing black list (see para. 0091, 0092 of Tsiatsikas et al.), where Perez Martinez et al. teaches that “SIP” and “HTTP” are similar (see para. 0146).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the remove from blacklist capability of Earl et al. into Mantripragada et al. By modifying the threshold capability of Mantripragada et al. to include the remove from blacklist capability as taught by the threshold of Earl, the benefits of improved satisfaction (Earl et al.; col. 1, lines 36-39) with improved performance (Tsiatsikas et al.; 0048) are achieved.

However, Sisalem et al. further teaches a dynamic threshold capability which includes:
second [threshold]
(“While already offering very promising results, R-SOCA can be extended to support additional features especially in the area of dynamic parameter setting. Currently, the thresholds used for determining the overload status of the SIP proxy are pre-defined and are set based on measurement of the system. 
(where “threshold” changed “dynamically” is considered as having a different or second value during a subsequent time period)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the dynamic threshold capability of Sisalem et al. into Mantripragada et al. By modifying the threshold capability of Mantripragada et al. to include the dynamic threshold capability as taught by the threshold of Sisalem et al., the benefits of improved performance (Sisalem et al.; 0005) are achieved.

As to claim 16:
Mantipragada et al. as described above does not explicitly teach:
wherein upon sending SIP response messages to the UEs to reduce congestion on the wireless uplink connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a second threshold during a second period of time; and
ceasing the sending of SIP response messages to reduce congestion on the wireless link upon identifying that the rate of received SIP messages decreased below the second threshold during a second period of time.

However, Stanwood et al. further teaches a wireless uplink capability which includes:
wireless uplink
(“The direction of the wireless links 190 from the subscriber stations 150(1) and 150(4) to the macro base station 110 is referred to as the uplink or upstream direction.”; Stanwood et al.; 0030)
(“In an embodiment, the control response may be to discard or replace some of the session initiation packets, thereby overcoming the ability of the session protocol to initiate the session. The response may include discarding one or more packets related to the service request and sending a substitute message back to the service initiator. For example, an HTTP GET command issued by the terminal node may be identified by the packet inspection module 729 and held. Due to congestion conditions, the admission control response module 783 may create a control response to discard the service request. Additionally, the control response may create and send a substitute message to the scheduler module 730 which in turn sends the message to the terminal node. The substitute message, for example, may be an HTTP 413 Request Entity Too Large 
(where
“direction of the wireless links 190 from the subscriber stations 150(1) and 150(4) to the macro base station 110 is referred to as the uplink” maps to “wireless uplink”, where Perez Martinez et al. teaches that “SIP” and “HTTP” are similar (see para. 0146)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless uplink capability of Stanwood et al. into Mantripragada et al. By modifying the telecommunications network of Mantripragada et al. to include the wireless uplink capability as taught by the subscriber stations/macro base stations of Stanwood et al. and the teaching of Perez Martinez that “SIP” and “HTTP” are similar, the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved QoE (Stanwood et al.; 0028) and with improved flexibility (Perez Martinez et al.; 0149) are achieved.

However, Earl et al. further teaches a remove from blacklist capability which includes:
wherein upon sending SIP response messages to the UEs to reduce congestion on the ...connections, the method further comprises:
identifying whether the rate of received SIP messages decreases below a ... threshold during a second period of time; and
ceasing the sending of SIP response messages to reduce congestion on the ... upon identifying that the rate of received SIP messages decreased below the ... threshold during a second period of time.
(where FIG. 4 teaches “remove from blacklist” in step 420 and where Tsiatsikas et al. teaches using a retry-after with a time value associated with performing black list (see para. 0091, 0092 of Tsiatsikas et al.), where Perez Martinez et al. teaches that “SIP” and “HTTP” are similar (see para. 0146).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the remove from blacklist capability of Earl et al. into Mantripragada et al. By modifying the threshold capability of Mantripragada et al. to include the remove from blacklist capability as taught by the threshold of Earl, the benefits of improved satisfaction (Earl et al.; col. 1, lines 36-39) with improved performance (Tsiatsikas et al.; 0048) are achieved.


second [threshold]
(“While already offering very promising results, R-SOCA can be extended to support additional features especially in the area of dynamic parameter setting. Currently, the thresholds used for determining the overload status of the SIP proxy are pre-defined and are set based on measurement of the system. Detecting and setting these thresholds dynamically would enhance the efficiency of R-SOCA and reduce the configuration overhead. Measuring the distribution of request types and setting the expected values for each request type dynamically, would further improve the DoS detection and enable R-SOCA to react faster to such attacks. For example, SIP overload control module 108 may be configured to dynamically set, based on measured SIP message type distributions, the thresholds used to control the rejecting of messages and the computation of the probabilities described herein”; Sisalem et al.; 0128)
(where “threshold” changed “dynamically” is considered as having a different or second value during a subsequent time period)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the dynamic threshold capability of Sisalem et al. into Mantripragada et al. By modifying the threshold capability of Mantripragada et al. to include the dynamic threshold .

Claim(s) 3, 4, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (cited in Non-Final Rejection dated 6/24/2021) in view of Stanwood et al. WO 2014209493 (cited in Non-Final Rejection dated 6/24/2021) and in further view of Perez Martinez et al. US 20130279521 (cited in Non-Final Rejection dated 6/24/2021), Earl et al. US 9071576 (cited in Non-Final Rejection dated 6/24/2021), Tsiatsikas et al. US 20200007596 (cited in Non-Final Rejection dated 6/24/2021) and Batteram et al. (cited in Non-Final Rejection dated 6/24/2021), “SIP Message Prioritization and Its Applications”, 2006, Bell Labs Technical Journal, pp.21-36 (cited in Non-Final Rejection dated 6/24/2021).

As to claim 3:
Mantipragada et al. discloses:
wherein the receiving SIP messages from the UEs further comprises:
receiving registration request messages, invite messages, subscribe request messages, notification messages, or a publish messages.
(“[0030] FIG. 2 illustrates an exemplary Session Initiation Protocol (SIP) flow involving a SIP call, according to one embodiment. User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call 
(“Preventing access to large number of subscribe notify sessions to increase load on the UC server system. Exploiting the voice mail indicator. Sending large number of SUBSCRIBE, NOTIFY, MESSAGE messages without proper REGISTRATION (all the methods indicated in capital are SIP protocol methods).”; Mantripragada et al.; 0107)
(“UA's devices (phones, PDAs, etc.) are registered with a registration server prior to using SIP calls. For example, UA 252's phone number is registered with registration server 266 and its registration information is stored in location service 265.”; Mantripragada et al.; 0031)

Mantipragada et al. as described above does not explicitly teach:
receiving ..., ...., ..., ..., or a publish messages.

However, Batteram et al. et al. further teaches a publish capability which includes:
receiving ..., ...., ..., ..., or a publish messages.
(“PUBLISH/SUBSCRIBE/NOTIFY messages are used for presence”; Batteram et al.; p. 24, left col., last para.)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the publish 

As to claim 4:
Mantipragada et al. as described above does not explicitly teach:
wherein the predetermined time delays are based on a class of user.

However, Batteram et al. et al. further teaches a priority capability which includes:
wherein the predetermined time delays are based on a class of user.
(“Prioritization policies can also be defined such that different enterprise customers of the service provider are served according to service level agreements (SLAs) negotiated with them. As a result, excessive requests from one customer can be filtered and rejected in order to avoid violation of the SLAs with other customers.”; Batteram et al.; p.24, right col., para. 3)
	(“To avoid retransmissions, instead of dropping a request, it is recommended to respond with an error code, such as 503 service unavailable for congestion control [4], and additionally inserting a “Retry-After:” header in the response.”; Batteram et al.; p.29, left col. last para.
	(where
	“customers...SLA” maps to “class of user”,
“predetermined time delays”, where “one customer can be filtered and rejected”, is interpreted as the “one customer” is rejected with a “Retry-After” and “other customers” are not rejected with a “Retry-After”, so there is not delay for the “other customers”, which maps to “based on”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Batteram et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the priority capability as taught by the SLA of Batteram et al., the benefits of improved performance (Batteram et al.; p.30, two para. from bottom) are achieved.

As to claim 10:
Mantipragada et al. discloses:
wherein the receiving SIP messages from the UEs further comprises:
receiving registration request messages, invite messages, subscribe request messages, notification messages, or a publish messages.
(“[0030] FIG. 2 illustrates an exemplary Session Initiation Protocol (SIP) flow involving a SIP call, according to one embodiment. User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252.”; Mantripragada et al.; 0030)

(“UA's devices (phones, PDAs, etc.) are registered with a registration server prior to using SIP calls. For example, UA 252's phone number is registered with registration server 266 and its registration information is stored in location service 265.”; Mantripragada et al.; 0031)

Mantipragada et al. as described above does not explicitly teach:
receiving ..., ...., ..., ..., or a publish messages.

However, Batteram et al. et al. further teaches a publish capability which includes:
receiving ..., ...., ..., ..., or a publish messages.
(“PUBLISH/SUBSCRIBE/NOTIFY messages are used for presence”; Batteram et al.; p. 24, left col., last para.)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the publish capability of Batteram et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the publish as taught by the message 

As to claim 11:
Mantipragada et al. as described above does not explicitly teach:
wherein the predetermined time delays are based on a class of user.

However, Batteram et al. et al. further teaches a priority capability which includes:
wherein the predetermined time delays are based on a class of user.
(“Prioritization policies can also be defined such that different enterprise customers of the service provider are served according to service level agreements (SLAs) negotiated with them. As a result, excessive requests from one customer can be filtered and rejected in order to avoid violation of the SLAs with other customers.”; Batteram et al.; p.24, right col., para. 3)
	(“To avoid retransmissions, instead of dropping a request, it is recommended to respond with an error code, such as 503 service unavailable for congestion control [4], and additionally inserting a “Retry-After:” header in the response.”; Batteram et al.; p.29, left col. last para.
	(where
	“customers...SLA” maps to “class of user”,
	“Retry-After” maps to “predetermined time delays”, where “one customer can be filtered and rejected”, is interpreted as the “one customer” is rejected with “based on”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Batteram et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the priority capability as taught by the SLA of Batteram et al., the benefits of improved performance (Batteram et al.; p.30, two para. from bottom) are achieved.

As to claim 17:
Mantipragada et al. discloses:
wherein the receiving SIP messages from the UEs further comprises:
receiving registration request messages, invite messages, subscribe request messages, notification messages, or a publish messages.
(“[0030] FIG. 2 illustrates an exemplary Session Initiation Protocol (SIP) flow involving a SIP call, according to one embodiment. User Agent (UA) 251 (sip:alice@atlanta.com) calls another UA 252 (sip:bob@biloxy.com). The SIP call starts with an INVITE message 203 from UA 251 to UA 252.”; Mantripragada et al.; 0030)
(“Preventing access to large number of subscribe notify sessions to increase load on the UC server system. Exploiting the voice mail indicator. Sending large number of SUBSCRIBE, NOTIFY, MESSAGE messages without 
(“UA's devices (phones, PDAs, etc.) are registered with a registration server prior to using SIP calls. For example, UA 252's phone number is registered with registration server 266 and its registration information is stored in location service 265.”; Mantripragada et al.; 0031)

Mantipragada et al. as described above does not explicitly teach:
receiving ..., ...., ..., ..., or a publish messages.

However, Batteram et al. et al. further teaches a publish capability which includes:
receiving ..., ...., ..., ..., or a publish messages.
(“PUBLISH/SUBSCRIBE/NOTIFY messages are used for presence”; Batteram et al.; p. 24, left col., last para.)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the publish capability of Batteram et al. into Mantripragada et al. By modifying the message capability of Mantripragada et al. to include the publish as taught by the message capability of Batteram et al., the benefits of improved performance (Batteram et al.; p.30, two para. from bottom) are achieved.

As to claim 18:
Mantipragada et al. as described above does not explicitly teach:
wherein the predetermined time delays are based on a class of user.

However, Batteram et al. et al. further teaches a priority capability which includes:
wherein the predetermined time delays are based on a class of user.
(“Prioritization policies can also be defined such that different enterprise customers of the service provider are served according to service level agreements (SLAs) negotiated with them. As a result, excessive requests from one customer can be filtered and rejected in order to avoid violation of the SLAs with other customers.”; Batteram et al.; p.24, right col., para. 3)
	(“To avoid retransmissions, instead of dropping a request, it is recommended to respond with an error code, such as 503 service unavailable for congestion control [4], and additionally inserting a “Retry-After:” header in the response.”; Batteram et al.; p.29, left col. last para.
	(where
	“customers...SLA” maps to “class of user”,
	“Retry-After” maps to “predetermined time delays”, where “one customer can be filtered and rejected”, is interpreted as the “one customer” is rejected with a “Retry-After” and “other customers” are not rejected with a “Retry-After”, so there is not delay for the “other customers”, which maps to “based on”

.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (cited in Non-Final Rejection dated 6/24/2021) in view of Stanwood et al. WO 2014209493 (cited in Non-Final Rejection dated 6/24/2021) and in further view of Perez Martinez et al. US 20130279521 (cited in Non-Final Rejection dated 6/24/2021), Earl et al. US 9071576 (cited in Non-Final Rejection dated 6/24/2021), Tsiatsikas et al. US 20200007596 (cited in Non-Final Rejection dated 6/24/2021) and Xuereb et al. US 10469661 (cited in Non-Final Rejection dated 6/24/2021).

As to claim 5:
Mantipragada et al. as described above does not explicitly teach:
wherein sending SIP response messages further comprise: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.


wherein sending SIP response messages further comprise: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.
(“The substitute message, for example, may be an HTTP 413 Request Entity Too Large message, HTTP 500 Internal Server Error message, HTTP 503 Service Unavailable message”; Stanwood et al.; 0085)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the response capability of Stanwood et al. into Mantripragada et al. By modifying the messaging network of Mantripragada et al. to include the response capability as taught by the messaging of Stanwood et al. and the teaching of Perez Martinez that “SIP” and “HTTP” are similar, the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved QoE (Stanwood et al.; 0028) and with improved flexibility (Perez Martinez et al.; 0149) are achieved.

However, Xuereb et al. further teaches a response capability which includes:
wherein sending SIP response messages further comprise: sending at least one of a Not Found message, ..., a Temporarily Unavailable message, a Busy Here message, ..., ..., or a Server Timed Out message.
(“404 Not Found”; Xuereb et al.; col. 17, lines 44-45)

(“486 Busy Here”; col. 19, line 32)
(“504 Server Time-out”; col. 20, line 6)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the response capability of Xeureb et al. into Mantripragada et al. By modifying the messaging network of Mantripragada et al. to include the response capability as taught by the messaging of Xeureb et al. and, the benefits of reduced dialing rate (Xuereb et al.; col. 2, lines 49-51) are achieved.

As to claim 12:
Mantipragada et al. as described above does not explicitly teach:
wherein sending SIP response messages further comprise: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.

However, Stanwood et al. further teaches a response capability which includes:
wherein sending SIP response messages further comprise: sending at least one of a Not Found message, a Request Entity Too Large message, a Temporarily Unavailable message, a Busy Here message, a Server Internal Error message, a Service Unavailable message, or a Server Timed Out message.


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the response capability of Stanwood et al. into Mantripragada et al. By modifying the messaging network of Mantripragada et al. to include the response capability as taught by the messaging of Stanwood et al. and the teaching of Perez Martinez that “SIP” and “HTTP” are similar, the benefits of reduced false-positives (Mantripragada et al.; 0087) with improved QoE (Stanwood et al.; 0028) and with improved flexibility (Perez Martinez et al.; 0149) are achieved.

However, Xuereb et al. further teaches a response capability which includes:
wherein sending SIP response messages further comprise: sending at least one of a Not Found message, ..., a Temporarily Unavailable message, a Busy Here message, ..., ..., or a Server Timed Out message.
(“404 Not Found”; Xuereb et al.; col. 17, lines 44-45)
(“480 Temporarily Unavailable”; col. 19, line 18)
(“486 Busy Here”; col. 19, line 32)
(“504 Server Time-out”; col. 20, line 6)

.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (cited in Non-Final Rejection dated 6/24/2021) in view of Stanwood et al. WO 2014209493 (cited in Non-Final Rejection dated 6/24/2021) and in further view of Perez Martinez et al. US 20130279521 (cited in Non-Final Rejection dated 6/24/2021), Earl et al. US 9071576 (cited in Non-Final Rejection dated 6/24/2021), Tsiatsikas et al. US 20200007596 (cited in Non-Final Rejection dated 6/24/2021) and Sparks et al. US 20100030914 (cited in Non-Final Rejection dated 6/24/2021).

As to claim 6:
Mantipragada et al. as described above does not explicitly teach:
generating the predetermined time delays randomly and to vary between different UEs.

However, Sparks et al. further teaches a random capability which includes:
generating the predetermined time delays randomly and to vary between different UEs.
(“SIP 5xx responses are failure responses given when a server has erred that indicate that the server is temporarily unable to process the request due to a temporary overloading or maintenance of the server. The server may then indicate when the client should retry the request in a Retry-After header field (e.g., a randomly chosen value of between 0 and 10 seconds).”; Sparks et al.; 0019)
(“As used herein, a "SIP proxy" refers to an intermediary device in a SIP network that acts as both a server and a client for the purpose of making requests on behalf of other clients and primarily plays the role of routing messages to one or more associated devices.”; Sparks et al.; 0004)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random capability of Sisalem et al. into Mantripragada et al. By modifying the messaging capability of Mantripragada et al. to include the random capability as taught by the messaging of Sparks et al., the benefits of improved traffic throttling (Sparks et al.; 0022) are achieved.

As to claim 13:
Mantipragada et al. as described above does not explicitly teach:
generating the predetermined time delays randomly and to vary between different UEs.

However, Sparks et al. further teaches a random capability which includes:
generating the predetermined time delays randomly and to vary between different UEs.
(“SIP 5xx responses are failure responses given when a server has erred that indicate that the server is temporarily unable to process the request due to a temporary overloading or maintenance of the server. The server may then indicate when the client should retry the request in a Retry-After header field (e.g., a randomly chosen value of between 0 and 10 seconds).”; Sparks et al.; 0019)
(“As used herein, a "SIP proxy" refers to an intermediary device in a SIP network that acts as both a server and a client for the purpose of making requests on behalf of other clients and primarily plays the role of routing messages to one or more associated devices.”; Sparks et al.; 0004)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random capability of Sisalem et al. into Mantripragada et al. By modifying the messaging capability of Mantripragada et al. to include the random capability as taught by the messaging of Sparks et al., the benefits of improved traffic throttling (Sparks et al.; 0022) are achieved.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantripragada et al. US 20140173731 (cited in Non-Final Rejection dated 6/24/2021) in view of Stanwood et al. WO 2014209493 (cited in Non-Final Rejection dated 6/24/2021) and in further view of Perez Martinez et al. US 20130279521 (cited in Non-Final Rejection dated 6/24/2021), Earl et al. US 9071576 (cited in Non-Final Rejection dated 6/24/2021), Tsiatsikas et al. US 20200007596 (cited in Non-Final Rejection dated 6/24/2021), Batteram et al., “SIP Message Prioritization and Its Applications”, 2006, Bell Labs Technical Journal, pp.21-36 (cited in Non-Final Rejection dated 6/24/2021) and Sparks et al. US 20100030914 (cited in Non-Final Rejection dated 6/24/2021).


As to claim 19:
Mantipragada et al. as described above does not explicitly teach:
generating the predetermined time delays randomly and to vary between different UEs.

However, Sparks et al. further teaches a random capability which includes:
generating the predetermined time delays randomly and to vary between different UEs.
(“SIP 5xx responses are failure responses given when a server has erred that indicate that the server is temporarily unable to process the request due to a 
(“As used herein, a "SIP proxy" refers to an intermediary device in a SIP network that acts as both a server and a client for the purpose of making requests on behalf of other clients and primarily plays the role of routing messages to one or more associated devices.”; Sparks et al.; 0004)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random capability of Sisalem et al. into Mantripragada et al. By modifying the messaging capability of Mantripragada et al. to include the random capability as taught by the messaging of Sparks et al., the benefits of improved traffic throttling (Sparks et al.; 0022) are achieved.

Allowable Subject Matter
Claim(s) 7, 14 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Michael K Phillips/Examiner, Art Unit 2464